United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0703
Issued: May 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 7, 2017 appellant filed a timely appeal from an October 20, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she has more than three percent
permanent impairment of the right leg for which she previously received a schedule award.
FACTUAL HISTORY
On January 27, 2016 appellant, then a 49-year-old tax examination technician, filed a
traumatic injury claim (Form CA-1) alleging that on January 25, 2016 she fractured her right

1

5 U.S.C. § 8101 et seq.

knee in the performance of duty.2 She stopped work on January 25, 2016. OWCP accepted the
claim for a tear of the right lateral meniscus.
On March 9, 2016 Dr. Kevin E. Coates, a Board-certified orthopedic surgeon, performed
a right knee arthroscopy with loose body excision. He found an intact posterior and anterior
cruciate ligament and medial meniscus, no “articular lesions of the lateral compartment or the
lateral meniscus,” and grade 3 chondromalacia of the medial femoral condyle.
Appellant returned to modified full-time employment on April 4, 2016 and to regular
full-duty employment on June 3, 2016. On July 26, 2016 she filed a claim for a schedule award
(Form CA-7).
In a July 11, 2016 impairment evaluation, Dr. Coates opined that appellant reached
maximum medical improvement (MMI) on July 1, 2016 following surgery to remove a loose
body in the patellofemoral joint. On examination he found a trace of effusion in the right knee,
but with full strength. Dr. Coates measured 120 degrees flexion and zero degrees extension of
the right knee. Citing the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides),3 he identified the diagnosis as
patellofemoral arthritis using Table 16-3 on page 511, noting that there was no diagnosis
provided for a loose body. Dr. Coates applied a grade modifier of one for functional history,
physical examination, and clinical studies, which yielded a net adjustment of zero from the
default value of three percent.
An OWCP medical adviser reviewed the record on September 15, 2016 and concurred
with the impairment rating of Dr. Coates.
By decision dated October 20, 2016, OWCP granted appellant a schedule award for three
percent permanent impairment of the right leg. The period of the award ran for 8.64 weeks from
July 11 to September 9, 2016.
On appeal appellant contends that due to multiple incisions from her right knee surgery
she can no longer get down on that knee. She requests a greater award due to her pain and
limitations on daily activities.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
2

At the time of her injury, appellant was walking through a module to the cafeteria to get breakfast. Her injury
occurred at 7:30 a.m. and her duty hours were from 6:00 a.m. to 2:30 p.m.
3

A.M.A., Guides (6th ed. 2009).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

2

consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
ANALYSIS
OWCP accepted that appellant sustained a tear of the right lateral meniscus due to a
January 25, 2016 employment injury. Dr. Coates performed a loose body excision on
March 9, 2016. He indicated that the anterior and posterior cruciate ligament and medial
meniscus were intact and that there were no articular lesions of the lateral meniscus or lateral
compartment. Dr. Coates found grade 3 chondromalacia.
In an impairment evaluation dated July 11, 2016, Dr. Coates opined that appellant had
reached MMI after her surgery to remove a loose body in the patellofemoral joint. He measured
range of motion and found no loss of strength and minimal effusion of the right knee.
Dr. Coates, using the knee regional grid set forth at Table 16-3 on page 511 of the A.M.A.,
Guides, identified the diagnosis as class 1 patellofemoral arthritis as there was no provision in
the grid for the diagnosis of a loose body. The A.M.A., Guides provides that, if “a specific
diagnosis is not listed in the diagnosis-based impairment grid, the examiner should identify a
similar listed condition to be used as a guide to the impairment calculation.”9 Dr. Coates applied
grade modifiers of one for functional history, physical examination, and clinical studies, to find
no adjustment from the default value of three percent.10 An OWCP medical adviser reviewed
Dr. Coates’ opinion and concurred with his impairment rating. There is no medical evidence
showing greater impairment.
On appeal appellant argues that the schedule award is inadequate as she can no longer get
down on her knee due to her pain and limitations. Under the schedule, Congress has defined the
number of weeks of compensation payable for loss of use of a member.11 For 100 percent
impairment, or total loss of use, of a leg, FECA provides 288 weeks of compensation.12 As
6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

9

Id. at 499.

10

Utilizing the net adjustment formula discussed above, (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or
(1-1) + (1-1) + (1-1) = 0, yielded a zero adjustment.
11

5 U.S.C. § 8107.

12

Id. at § 8107(c)(2).

3

explained, appellant has three percent impairment of the right leg which would equate to 8.64
weeks of compensation. Factors such as limitations on daily activities or recreational activities
do not go into the determination of impairment under a schedule award.13 The record does not
contain any medical evidence to establish greater impairment in accordance with the sixth
edition of the A.M.A., Guides. Appellant thus has not established that she sustained more than
three percent impairment of the right lower extremity.14
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has more than three percent
permanent impairment of the right leg for which she previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See E.L., 59 ECAB 405 (2008); Dennis R. Stark, 57 ECAB 306 (2006).

14

See generally C.I., Docket No. 15-1320 (issued December 15, 2015).

4

